Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to papers filed July 22, 2020. Claims 1-171 have been canceled; and claims 172-196 have been newly added. Claims 172-196 are pending in the application and subject to restriction/election. 
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. 	Claims 172-193, drawn to a pharmaceutical composition comprising i) granules comprising a crystalline salt of “Compound I” and one or more excipients selected from a disintegrant, a binder, and a wetting agent; and ii) an extra-granular material comprising a diluent, a second disintegrant, a glidant, and a lubricant; wherein the pharmaceutical composition comprises 45-55 wt% of the crystalline salt of “Compound I” and 45-55 wt% of excipients; classified in A61K 9/16.
II.	Claim 194, drawn to a process for producing a pharmaceutical composition of claim 172 comprising i) mixing a binder and a wetting agent in water to form a substantially clear binder solution, ii) mixing the crystalline salt of “Compound I” and a disintegrant under heating conditions in a fluid bed granulator, iii) spraying the binder solution onto the homogenous mixture to form wet granules, iv) drying the wet granules, v) mixing the dry granules and a glidant, vi) mixing a diluent, a second disintegrant, the dry granules and the glidant, vii) mixing a lubricant with the mixture of part vi), and viii) compressing into tablets using a tablet press; classified in A61K 9/2095.
III.	Claim 195, drawn to a method of treating influenza in a subject comprising administering to the said subject a therapeutically effective amount of a pharmaceutical composition comprising i) granules comprising a crystalline salt of “Compound I” and one or more excipients selected from a disintegrant, a binder, and a wetting agent; and ii) an extra-granular material comprising a diluent, a second disintegrant, a glidant, and a lubricant; wherein the pharmaceutical composition comprises 45-55 wt% of the crystalline salt of “Compound I” and 45-55 wt% of excipients; classified in A61P 31/16.
IV.	Claim 196, drawn to a “dosage regimen” comprising administering to a subject 250-350 mg of the crystalline salt of “Compound I” twice per day in the form of the composition of claim 172; classified in A61K 31/506.
Inventions I and II are related as product made and process of making.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product as claimed can be made by another and materially different process, such as i) mixing the crystalline salt of “Compound I” and a disintegrant under heating conditions in a fluid bed granulator, ii) spraying a binder solution, without a wetting agent, onto the homogenous mixture to form wet granules, iii) drying the wet granules, iv) mixing a diluent, a second disintegrant, the dry granules and the glidant, and viii) compressing into tablets using a tablet press.
Inventions I and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the process for using the product as claimed can be practiced with another materially different product, such as oseltamivir.
Inventions I and IV are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product as claimed can be used in a materially different process of using that product, such as administering to a subject 100-200 mg of the crystalline salt of “Compound I” four times per day in the form of the composition of claim 172.
Inventions II and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, mode of operation, function, or effect.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and IV are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, mode of operation, function, or effect.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions III and IV are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, mode of operation, function, or effect.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly 
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Species Elections
Applicant is required under 35 U.S.C. 121 to elect the following species to which the claims shall be restricted if no generic claim is finally held to be allowable:
1. A single disclosed species of excipient in the granular phase (e.g. disintegrant, binder, wetting agent).
2. A single disclosed species of disintegrant and/or second disintegrant (e.g. croscarmellose sodium, crospovidone).
3. A single disclosed species of diluent (e.g. silicified microcrystalline cellulose, microcrystalline cellulose, starch).
4. A single disclosed species of lubricant (e.g. sodium stearyl fumarate, magnesium stearate).
5. A single disclosed species of composition (e.g. coated tablet or uncoated tablet).
For each of the respective groups of species identified supra, there is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly 
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Joint Inventors
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Rejoinder
All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Inquiries

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID BROWE/Primary Examiner, Art Unit 1617